Citation Nr: 0509296	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression. 

2.  Entitlement to service connection for an injury to the 
fifth toe of the right foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for depression 
and a right fifth toe injury.  The veteran perfected an 
appeal of the denial of service connection for these 
disorders.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The preponderance of the probative evidence fails to show 
that the veteran's depression was incurred in or aggravated 
by service.

3.  The preponderance of the probative evidence fails to show 
that the veteran's right fifth toe disability was incurred in 
or aggravated by service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).

2.  A right fifth toe disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in September 2001, prior to 
the decision on appeal, VA specifically notified the veteran 
of the evidence needed to substantiate his service connection 
claims.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.  

In addition, in the May 2003 statement of the case (SOC), and 
June 2003 and January 2004 supplemental statements of the 
case (SSOC), the RO explained the basis for the denial of his 
service connection claims and outlined the applicable 
criteria for service connection.  The Board finds, therefore, 
that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, and post-service 
medical records and examination reports.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  


Factual Background

Acquired Psychiatric Disorder

The veteran's service medical records are silent for 
complaints, treatment, or findings of any psychiatric 
conditions.  

A VA examination in January 1976 noted no complaints or 
findings of any psychiatric disorder.

The veteran's VA medical records dating from February 1996 to 
November 2003 note multiple hospital admissions for cocaine 
dependence.  In February 1996 the veteran denied having been 
diagnosed with a psychiatric disorder or being on 
psychotropic medication.  In an April 1997 hospitalization, 
he was diagnosed with a substance induced mood disorder.  In 
April 1999 he was diagnosed with cocaine-induced mood 
disorder and a personality disorder.  In July 2001 he was 
noted to have possible post traumatic stress disorder (PTSD) 
due to childhood trauma.   In August 2001 a diagnosis of PTSD 
was provided, in addition to cocaine dependence and mixed 
personality disorder.  During an April 2003 hospitalization 
he was diagnosed with cocaine and cannabis dependence, 
depressive disorder not otherwise specified, and a 
personality disorder not otherwise specified.  During a 
September 2003 hospitalization he was diagnosed with cocaine 
dependence, dysthymia, major depressive disorder and 
personality disorder, not otherwise specified.  

From January 1997 to March 2001 the veteran was admitted to a 
private hospital six times for cocaine dependence and cocaine 
induced mood disorder.  During the veteran's last admission 
in March 2001 the veteran was diagnosed with cocaine 
dependence and cocaine induced mood disorder. 

Right Fifth Toe Disability

On the veteran's August 1973 entrance examination, the 
veteran reported a history of foot problems, which the 
examiner noted to be a fracture of the fifth metatarsal of 
the right foot.  Clinical examination at that time was 
normal.  The veteran's service medical records indicate that 
in September 1974 he complained of pain on the bottom of his 
feet when he was running.  The examiner diagnosed his 
symptoms as pes planus.  In June 1975 the veteran complained 
of having blisters on his feet.   The veteran's separation 
examination is not available for review.   

A VA examination in January 1976 revealed no complaints or 
findings relating to a right foot disorder.

In April 1997 the veteran was seen in the VA podiatry clinic 
for a consultation.  At that time the veteran complained of 
painful feet.  He was noted to have plantar calluses on the 
fifth metatarsal joints bilaterally, a hard corn and marked 
forefoot compression deformity bilaterally.  The physician 
noted that the conditions were secondary to and complicated 
by chronic constriction by inappropriate footwear.  It was 
noted that the veteran had trouble findings shoes to fit his 
long, narrow feet.
A June 2001 outpatient treatment record from the VA medical 
center indicates the veteran had surgery on the fifth digit 
of his right foot in April 2001.  During the June 2001 visit 
he reported he was "doing fine" until a police officer 
stepped on his foot with a pin in it.  The examiner found 
that that the veteran was disabled during April and May 2001 
while his foot was healing from foot surgery.  X-ray noted 
good alignment of status post fifth toe arthrotomy.


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


Analysis

Acquired Psychiatric Disorder

The veteran claims service connection for depression.  In a 
September 2001 statement, he indicated that he was not 
seeking service connection for PTSD.  

The veteran's service medical records are silent regarding 
any psychiatric disorder in service.  Likewise, a VA 
examination in 1976 revealed no complaints or findings of any 
psychiatric disorder. 

The first evidence of treatment for depression is in January 
1997, almost 22 years after leaving service.  The absence of 
evidence depression for so many years following service is 
persuasive evidence against a finding the his depression has 
it s origin in service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Moreover, the veteran's psychiatric treatment records from 
1997 to the present note a diagnosis of cocaine dependence, a 
cocaine or substance induced mood disorder, depressive 
disorder, major depressive disorder, adjustment disorder, and 
a personality disorder.  None of the medical evidence links 
any psychiatric diagnosis to service.  In fact, the veteran's 
psychiatric disorders have primarily been linked to his 
cocaine abuse.    

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for depression, or any acquired 
psychiatric disorder.  Specifically, the contemporaneous 
service medical records reveal no evidence any psychiatric 
disorder in service, there is no evidence of any psychiatric 
disorder being diagnosed until 22 years after his discharge 
from service, and there is no medical opinion linking a 
currently diagnosed psychiatric disorder to service.  Thus, 
the claim for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Right Fifth Toe Disability  

The veteran claims service connection for an injury to the 
right fifth toe.  His service medical records reveal that 
prior to service, he suffered from a fracture of the right 
fifth metatarsal.  His service medical records reveal no 
injury or complaints regarding an injury to the right fifth 
toe.  Likewise, he had no complaints and there were no 
findings of any right foot condition on the 1976 VA 
examination.

The first evidence of treatment or complaints concerning his 
right fifth toe occurred in April 1997, when he was noted to 
have plantar calluses, corns and severe dorsiflexion of the 
fifth toes bilaterally.  The examiner opined that these 
problems were due to constriction caused by inappropriate 
footwear.  

Although the veteran reported a history of an injury to the 
fifth right toe to medical personnel during some of his 
hospitalizations, his contemporaneous service medical records 
reveal no in-service injury, and in fact, reveal that he 
suffered a fracture in that toe prior to service.  Moreover, 
none of the medical evidence provides an opinion linking his 
current right foot disorder to service.  Rather, the only 
opinion providing an etiology for his foot disorder links the 
condition to poorly fitting footwear.  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right fifth toe 
disability.  Thus, the claim for service connection must be 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, is denied. 

Entitlement to service connection for a right fifth toe 
disability is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


